Order, Supreme Court, Bronx County (Kenneth Thompson, Jr., J.), entered on or about February 23, 1998, which granted defendant’s motion pursuant to CPLR 503 (a) and 511 to change venue from Bronx County to Westchester County, unanimously affirmed, with costs.
Plaintiffs’ conclusory affidavits attesting to the Bronx residency of one of them, unsupported by documentation probative of such residency (see, Martinez v Semicevic, 178 AD2d 228), were insufficient to rebut defendant’s proof in the form of hospital and motor vehicle records showing that both plaintiffs reside in Westchester County. Accordingly, the grant of defendant’s motion to change venue upon the ground that venue, as set by plaintiffs initially on the basis of their alleged Bronx County residency, was improper, was correct. Concur— Ellerin, P. J., Sullivan, Lerner and Rubin, JJ.